      Case 4:19-cv-00923-BSM Document 1 Filed 12/20/19 Page 1 of 12

                                                                                         FILED
                                                                                      U.S. DISTRICT COURT     •
                                                                                  EASTERN DISTRICT ARKANSAS .
                    IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS                                     DEC 2 0 2019
                              CENTRAL DIVISION
                                                                           ~~ES~~K,CLERK
                                                                                     ~l~PCLERK
DUSTIN MYERS, Individually and on
Behalf of All Others Similarly Situated


vs.                               No. 4:19-cv-     q;i.?; -B8rv1


~~:~~~=::;~:~RY '
                             RESOURCES, LLC,           This case assigned t~Bfs~ri~PJ~~~s
                                                        and to Magistrate Judge
                                                                                                    ty\L ~w
                                                                                               VQI ~2:
                ORIGINAL COMPLAINT-COLLECTIVE ACTION


       COMES NOW Plaintiff Dustin Myers ("Plaintiff'), individually and on behalf

of all others similarly situated, by and through his attorneys Tess Bradford and

Josh Sanford of the Sanford Law Firm, PLLC, and for his Original Complaint-

Collective Action against Koppers Recovery Resources, LLC, and Koppers, Inc.

(collectively "Defendants"), he does hereby state and allege as follows:

                        I.       JURISDICTION AND VENUE

       1.     Plaintiff, individually and on behalf of all others similarly situated,

brings this action under the Fair Labor Standards Act, 29 U.S.C. § 201, et seq.

("FLSA"), and the Arkansas Minimum Wage Act, Ark. Code Ann. § 11-4-201, et

seq. ("AMWA"), for declaratory judgment, monetary damages, liquidated

damages, prejudgment interest, and costs, including reasonable attorneys' fees

as a result of Defendants' failure to pay Plaintiff and all others similarly situated a

proper overtime compensation for all hours that Plaintiff and all others similarly

situated worked.


                                          Page 1 of 12
                Dustin Myers, et al. v. Koppers Recovery Resources, LLC, et al.
                          U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                            Original Complaint-Collective Action
    Case 4:19-cv-00923-BSM Document 1 Filed 12/20/19 Page 2 of 12



        2.    The United States District Court for the Eastern District of Arkansas

has subject matter jurisdiction over this suit under the provisions of 28 U.S.C. §

1331 because this suit raises federal questions under the FLSA.

        3.    Plaintiffs claims under the AMWA form part of the same case or

controversy and arise out of the same facts as the FLSA claims alleged in this

complaint. Therefore, this Court has supplemental jurisdiction over Plaintiffs

AMWA claims pursuant to 28 U.S.C. § 1367(a).

        4.    Defendant conducts business within the State of Arkansas.

        5.    Venue lies properly within this Court under 28 U.S.C. § 1391(b)(1)

and (c)(2), because the State of Arkansas has personal jurisdiction over

Defendants, and Defendants therefore "reside" in Arkansas.

                                II.      THE PARTIES

        6.    Plaintiff is a citizen of the United States and a resident and

domiciliary of the State of Arkansas.

        7.    Plaintiff was employed by Defendant as a salaried employee from

approximately July of 2013 until November of 2019.

        8.    At all times material herein, Plaintiff and those similarly situated

have been entitled to the rights, protections and benefits provided under the

FLSA.

        9.    Defendant Koppers Recovery Resources, LLC ("KRR"), is a

Kansas limited liability company.

        10.   KRR's    registered     agent for service          is Corporation   Service

Company, 2900 SW Wanamaker Drive, Suite 201, Topeka, Kansas 66614.

                                         Page2 of 12
               Dustin Myers, et al. v. Koppers Recovery Resources, LLC, et al.
                         U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                           Original Complaint-Collective Action
    Case 4:19-cv-00923-BSM Document 1 Filed 12/20/19 Page 3 of 12



         11.   Defendant Koppers,           Inc.   ("Koppers") is a foreign for-profit

corporation with its principal place of business in Pittsburgh, Pennsylvania.

         12.   Koppers's registered agent for service in Arkansas is Corporation

Service Company, 300 South Spring Street, Suite 900, Little Rock, Arkansas

72201.

         13.   Defendants have unified operational control and management, as

well as control over employees, including shared power to supervise, hire and

fire, establish wages and wage policies and set schedules for their employees

through unified management.

         14.   Upon information and belief, the revenue generated from the

companies was merged and managed in a unified manner.

         15.   As a result of this unified operation, control and management,

through shared employees and ownership with the authority to establish wages

and wage policy, Defendants operated as a single enterprise.

         16.   Defendants have at least two (2) employees that handle, sell, or

otherwise work on goods or materials that have been moved in or produced for

commerce.

         17.   Defendants' annual gross volume of sales made or business done

was not less than $500,000.00 (exclusive of excise taxes at the retail level that

are separately stated) during each of the three calendar years preceding the

filing of this complaint.

         18.   Defendants have employed at least four employees in each of the

three years preceding the filing of this Complaint.

                                            Page 3 of 12
                 Dustin Myers, et al. v. Koppers Recovery Resources, LLC, et al.
                           U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                             Original Complaint-Collective Action
        Case 4:19-cv-00923-BSM Document 1 Filed 12/20/19 Page 4 of 12



                          Ill.     FACTUAL ALLEGATIONS

         19.   Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.

         20.   At all relevant times herein, Defendants were an "employer" of

Plaintiff and similarly situated employees within the meaning of the FLSA.

         21.   At all times material herein, Plaintiff and those similarly situated

have been misclassified by Defendants as salaried employees and as exempt

from the overtime requirements of the FLSA, 29 U.S.C. § 207.

         22.   Defendants contract with railroad companies to dispose of railroad

ties.

         23.   Upon     information and         belief, within     the    past three years,

Defendants acquired MA Energy Resources.

         24.   Plaintiff was employed by MA Energy Resources prior to the

acquisition, and worked for Defendants after the acquisition.

         25.   Upon      information      and     belief,    Defendants        assumed   the

predecessor's liabilities upon acquisition.

         26.   During the period relevant to this lawsuit, Plaintiff worked as a Field

Manager for Defendants.

         27.   At all relevant times herein, Defendants directly hired Field

Managers to work at its jobsites, paid them wages and benefits, controlled their

work schedules, duties, protocols, applications, assignments and employment

conditions, and kept at least some records regarding their employment.




                                           Page4of 12
                 Dustin Myers, et al. v. Koppers Recovery Resources, LLC, et al.
                           U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                             Original Complaint-Collective Action
     Case 4:19-cv-00923-BSM Document 1 Filed 12/20/19 Page 5 of 12



       28.     As Field Managers, Plaintiff and similarly situated employees were

responsible for preparing and monitoring crews who gathered and disposed of

old railroad ties.

       29.     Field Managers were scheduled for ten-hour shifts.

       30.     Field Managers work a thirty-day rotation of eighteen days on,

twelve days off.

       31.     Defendants regularly required Plaintiff and other Field Managers to

work on days they were not scheduled to work.

       32.     Defendants required Field Managers to attend teleconferences

each morning for several hours, even on days they were not scheduled to work,

or on days when they worked the night shift.

       33.     Defendants required Field Managers to answer their phone at all

times, even on days they were not scheduled to work.

       34.     On days when            Field   Managers were scheduled to work,

Defendants regularly required them to work far more than ten hours a day.

       35.     Defendants tracked Field Managers travel using a GPS system.

       36.     Field Managers were required to fill out a travel report each week.

       37.     Defendants were aware that Field Managers worked far more than

forty hours per week.

       38.     Defendant paid Field Managers the same amount regardless of

how many hours they worked each week.

       39.     It was not uncommon for Field Managers to work more than eighty

hours in a week.

                                           Page Sof 12
                 Dustin Myers, et al. v. Koppers Recovery Resources, LLC, et al.
                           U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                             Original Complaint-Collective Action
     Case 4:19-cv-00923-BSM Document 1 Filed 12/20/19 Page 6 of 12



      40.     Field Managers did not hire or fire any other employee.

       41.    Field Managers were not asked to provide input as to which

employees should be hired or fired.

       42.    Field Managers did not exercise independent judgment as to

matters of significance.

       43.    At all relevant times herein, Defendants have deprived Plaintiff and

similarly situated Field Managers of regular wages and overtime compensation

for all of the hours worked over forty (40) per week.

       44.    Defendants knew or showed reckless disregard for whether its

actions violated the FLSA.

              IV.     REPRESENTATIVE ACTION ALLEGATIONS

       45.    Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.

       46.    Plaintiff brings his claims for relief for violation of the FLSA as a

collective action pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b), on

behalf of all persons who were, are, or will be employed by Defendants as

similarly situated salaried employees at any time within the applicable statute of

limitations period, who are entitled to payment of the following types of damages:

       A.     Regular wages and overtime premiums for all hours worked in

excess of forty per week;

       B.     Liquidated damages; and

       C.     The costs of this action, including attorney's fees.

       46.    Plaintiff proposes the following class under the FLSA:

                                           Page 6 of 12
                Dustin Myers, et al. v. Koppers Recovery Resources, LLC, et al.
                          U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                            Original Complaint-Collective Action
    Case 4:19-cv-00923-BSM Document 1 Filed 12/20/19 Page 7 of 12



                       All Field Managers in the last three years.

       47.    In conformity with the requirements of FLSA Section 16(b), Plaintiff

has filed or will soon file a written Consent to Join this lawsuit.

       48.    The relevant time period dates back three years from the date on

which Plaintiffs Original Complaint-Collective Action was filed herein and

continues forward through the date of judgment pursuant to 29 U.S.C. § 255(a),

except as set forth herein below.

       49.    The proposed FLSA class members are similarly situated in that

they share these traits:

       A.     They were misclassified as salaried employees;

       B.     They were not paid overtime wages as required by the FLSA;

       C.     They worked more than forty (40) hours in at least one week; and

       D.     They had substantially similar job duties, requirements, and pay

provisions.

       50.    Plaintiff is unable to state the exact number of the class but

believes that there are approximately five (5) other employees who worked as

Field Managers and were misclassified as salaried employees.

       51.    Defendants can readily identify the members of the Section 16(b)

class, which encompasses all salaried Field Managers.

       52.    The names and physical and mailing addresses of the FLSA

collective action plaintiffs are available from Defendants, and a Court-approved

Notice should be provided to the FLSA collective action plaintiffs via first class

mail and email to their last known physical and electronic mailing addresses as

                                          Page7 of 12
                Dustin Myers, et al. v. Koppers Recovery Resources, LLC, et al.
                          U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                            Original Complaint-Collective Action
    Case 4:19-cv-00923-BSM Document 1 Filed 12/20/19 Page 8 of 12



soon as possible, together with other documents and information descriptive of

Plaintiff's FLSA claim.

                        V.    FIRST CAUSE OF ACTION
                  (Individual Claim for Violation of the FLSA)

       53.    Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.

       54.    Plaintiff asserts this claim for damages and declaratory relief

pursuant to the FLSA, 29 U.S.C. § 201, et seq.

       55.    At all times relevant to this Complaint, Defendants have been

Plaintiff's "employer" within the meaning of the FLSA, 29 U.S.C. § 203.

       56.    At all times relevant to this Complaint, Defendants have been, and

continue to be, an enterprise engaged in commerce within the meaning of the

FLSA, 29 U.S.C. § 203.

       57.    29 U.S.C. §§ 206 and 207 require any enterprise engaged in

commerce to pay all employees a minimum wage for all hours worked up to forty

(40) in one week and to pay one and one-half times regular wages for all hours

worked over forty (40) hours in a week, unless an employee meets certain

exemption requirements of 29 U.S.C. § 213 and all accompanying Department of

Labor regulations.

       58.    At all times       relevant times to this Complaint,                Defendants

misclassified Plaintiff as exempt from the overtime requirements of the FLSA.

       59.    Despite the entitlement of Plaintiff to overtime payments under the

FLSA, Defendants failed to pay Plaintiff an overtime rate of one and one-half

times his regular rate of pay for all hours worked over forty (40) in each week.
                                         Pages of 12
                Dustin Myers, et al. v. Koppers Recovery Resources, LLC, et al.
                          U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                            Original Complaint-Collective Action
      Case 4:19-cv-00923-BSM Document 1 Filed 12/20/19 Page 9 of 12



           60.   Defendants' failure to pay Plaintiff all overtime wages owed was

willful.

           61.   By reason of the unlawful acts alleged herein, Defendants are liable

to Plaintiff for monetary damages, liquidated damages, and costs, including

reasonable attorneys' fees, for all violations that occurred within the three (3)

years prior to the filing of this Complaint.

                        VI.    SECOND CAUSE OF ACTION
                 (Collective Action Claim for Violation of the FLSA)

           62.   Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.

           63.   Plaintiff, individually and on behalf of all others similarly situated,

asserts this claim for damages and declaratory relief pursuant to the FLSA, 29

U.S.C. § 201, et seq.

           64.   At all times relevant times to this Complaint, Defendants have

been, and continue to be, an "employer" of Plaintiff and all those similarly

situated within the meaning of the FLSA, 29 U.S.C. § 203.

           65.   29 U.S.C. §§ 206 and 207 require any enterprise engaged in

commerce to pay all employees a minimum wage for all hours worked up to forty

(40) in one week and to pay one and one-half times regular wages for all hours

worked over forty (40) hours in a week, unless an employee meets certain

exemption requirements of 29 U.S.C. § 213 and all accompanying Department of

Labor regulations.




                                             Page 9 of 12
                  Dustin Myers, et al. v. Koppers Recovery Resources, LLC, et al.
                            U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                              Original Complaint-Collective Action
    Case 4:19-cv-00923-BSM Document 1 Filed 12/20/19 Page 10 of 12



       66.    At all times relevant to this Complaint, Defendants misclassified

Plaintiff and all others similarly situated as exempt from the overtime

requirements of the FLSA.

       67.    Despite the entitlement of Plaintiff and those similarly situated to

overtime payments under the FLSA, Defendants failed to pay Plaintiff and all

those similarly situated an overtime rate of one and one-half times their regular

rates of pay for all hours worked over forty (40) in each one-week period.

       68.    Defendants willfully failed to pay overtime wages to Plaintiff and to

others similarly situated.

       69.    By reason of the unlawful acts alleged herein, Defendants are liable

to Plaintiff and all those similarly situated for monetary damages, liquidated

damages, and costs, including reasonable attorneys' fees, for all violations that

occurred within the three (3) years prior to the filing of this Complaint.

                         VII.    THIRD CAUSE OF ACTION
                    (Individual Claim for Violation of AMWA)

       70.    Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.

       71.    Plaintiff asserts this claim for damages and declaratory relief

pursuant to the AMWA, Ark. Code Ann.§ 11-4-201, et seq.

       72.    At all times relevant to this Complaint, Defendants were Plaintiffs

"employer" within the meaning of the AMWA, Ark. Code Ann.§ 11-4-203(4).

       73.    Arkansas Code Annotated§§ 11-4-210 and 211 require employers

to pay all employees a minimum wage for all hours worked up to forty in one

week and to pay one and one-half times regular wages for all hours worked over
                                          Page 10 of 12
                Dustin Myers, et al. v. Koppers Recovery Resources, LLC, et al.
                          U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                            Original Complaint-Collective Action
     Case 4:19-cv-00923-BSM Document 1 Filed 12/20/19 Page 11 of 12



forty hours in a week, unless an employee meets the exemption requirements of

29 U.S.C. § 213 and accompanying Department of Labor regulations.

           74.   At all times relevant to this Complaint, Defendants misclassified

Plaintiff as exempt from the overtime requirements of the AMWA.

           75.   Despite the entitlement of Plaintiff to overtime payments under the

AMWA, Defendants failed to pay Plaintiff an overtime rate of one and one-half

times his regular rate of pay for all hours worked over forty (40) in each week.

           76.   Defendants' failure to pay Plaintiff all overtime wages owed was

willful.

           77.   By reason of the unlawful acts alleged herein, Defendants are liable

to Plaintiff for monetary damages, liquidated damages, and costs, including

reasonable attorneys' fees, for all violations that occurred within the 3 years prior

to the filing of this Complaint pursuant to Ark. Code Ann.§ 11-4-218.

                              IX.      PRAYER FOR RELIEF

           WHEREFORE, premises considered, Plaintiff Dustin Myers, individually

on behalf of all others similarly situated, respectfully prays as follows:

           A.    That each Defendant be summoned to appear and answer this

Complaint;

           B.    A declaratory judgment that Defendants' practices alleged herein

violate the FLSA;

           C.    A declaratory judgment that Defendants' practices alleged herein

violate the AMWA;



                                            Page 11 of12
                  Dustin Myers, et al. v. Koppers Recovery Resources, LLC, et al.
                            U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                              Original Complaint-Collective Action
..         Case 4:19-cv-00923-BSM Document 1 Filed 12/20/19 Page 12 of 12



             D.    Judgment for damages for all unpaid overtime wage compensation

     owed under the FLSA;

             E.    Judgment for damages for all unpaid overtime wage compensation

     owed under the AMWA;

             F.    Judgment for liquidated damages pursuant to the FLSA;

             G.    Judgment for liquidated damages pursuant to the AMWA;

             H.    For a reasonable attorney's fee, costs, and pre-judgment interest;

     and

             I.    Such other relief as this Court may deem just and proper.

                                                   Respectfully submitted,

                                                   DUSTIN MYERS, Individually
                                                   and on Behalf of All Others
                                                   Similarly Situated, PLAINTIFF

                                                   SANFORD LAW FIRM, PLLC
                                                   ONE FINANCIAL CENTER
                                                   650 SOUTH SHACKLEFORD, SUITE 411
                                                   LITTLE ROCK, ARKANSAS 72211
                                                   TELEPHONE: (501) 221-0088
                                                   FACSIMILE: (888) 787- 040



                                                   Tess Bradford
                                                   Ark. Bar No. 2017156




                                              Page 12 of12
                    Dustin Myers, et al. v. Koppers Recovery Resources, LLC, et al.
                              U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                                Original Complaint-Collective Action
